                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

ROXANNA COY and NAZARETE COY                       §
                                                   §
vs.                                                §   CIVIL ACTION
                                                   §
                                                   §   NO.
                                                   §
LYNDON SOUTHERN                                    §
INSURANCE COMPANY                                  §           JURY

                                     NOTICE OF REMOY AL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Lyndon Southern Insurance Company ("Lyndon Southern"). the Defendant herein.

respectfully submits the following notice of removal.

                                                  I.

        1.     Lyndon Southern is the Defendant in litigation now pending in the !68th Judicial

District Court of El Paso County, Texas, Cause No. 2019DCV4276. styled "Roxanna Coy and

Nazarete Coy v. Lyndon Southem Insurance Company." The suit filed against Lyndon Southern

is a civil action seeking recovery of damages (categorized by the Plaintiffs as ''expectancy

damages", "reliance damages" and "restitution damages'') for cancellation of a personal auto

policy and denial of coverage for a third-party liability claim. together with loss of policy bcnclits

and claims for attorney's fees and exemplary damages. The Plaintiffs have alleged causes of action

for "bad faith" and breach of contract.




NOTICE OF REMOVAL- Page 1
                                                   II.

          2.    Both at the time of the filing of Plaintiffs' Original Petition and at the time of the

filing of this Notice of Removal, Plaintiffs were, are, and continuously have been individual

citizens ofthe State ofTexas with their place of residence in the state of Texas.

          3.    Both at the time of filing Plaintiff'>' Original Petition and at the time of the illing of

this Notice of Removal, Defendant was, is, and continuously has been a corporation organized and

existing under the laws of the State of Delaware and having its principal place of business in the

State of Florida. Thus, Defendant is a corporate citizen of the States of DeJa,vare and Florida.

There is, therefore, complete diversity of citizenship between the parties.

                                                   Ill.

          4.    The amount in controversy in this matter. exclusive of interest and costs. exceeds

the sum or value of $75,000, as evidenced in part by Plaintiffs' allegation at page 1. numbered

paragraph I of Plaintiffs' Original Petition. wherein Plaintiffs specilleally allege tlwt "this suit is

not governed by the expedited-actions process in" Rule 169 of the Texas Rules of Civil Procedure

because Plaintiffs "seek monetary relief over $100.000." Therefore, the Plaintiffs' Petition on its

face demonstrates that the amount in controversy is in excess of $75.000.

         5.     In addition, or alternatively, Plaintiffs have not affirmatively plead an amount       111


controversy less than $75,000. Moreover, an analysis of the Plaintiffs' claims demonstrates that

the damages sought, more likely than not, place the Plaintiff:'>' ci<lims above the jurisdictional

111111lmUI11.

         6.     Initially. the Plaintiffs seek to recover from Lyndon Southern, the personal auto

insurer for Roxanna Coy, the alleged loss of policy benefits, which in this instance \Voulcl be the

$30,000 in liability limits and the cost of the defense in the underlying suit.   ln addition. Plaintiffs

NOTICE 01? REMOVAL- Page 2
allege that they have suffered injury ''independent of the loss of policy benefits.'' Plaintiffs·

Original Petition, p. 3,   ~   V, and they seek recovery of damages (categorized by the Plaintiffs as

"expectancy damages", "reliance damages" and "restitution damages''), together with claims for

attorney's fees and exemplary damages.

        7.      Without admitting, and while denying, that Plaintiffs have or can have any valid

claim against Defendant for recovery of punitive damages under the             f~tcts   of this case. the

Plaintiffs' claim for punitive damages represents a potential exposure to Def'cndant of' $60.000

[two times the economic damages of$30.000] up to $200.000. and potentinlly more. 1 r::ither sum.

combined witlt the claim for loss of policy benefits of$30.000 and the Plaintif'fs' alleged damages

for injury "independent of the policy benefits," plus the claim for attorney's tees in both the

underlying case and this case, makes the amount in controversy in this case in excess of $75.000.

Consequently, federal diversity jmisdiction exists in this case.

        8.     For diversity purposes, the amount in controversy normally is determined by the

amount sought on the face of the plaintiff's pleadings. so long as the plaintiffs claim is made in

good faith. 28 USC§ 1446(c)(2): Sr. Paul Reimtl!·once Co.\'. Greenhag. 134 F.3d 1250. 1253

(5th Cir. 1998).   Removal is thus proper if it is "facially apparent" from the complaint that the

claim or claims asserted exceed the jurisdictional amount. Allen v. R & H Oil & Gus Co .. 63 F.3cl

1326, 1335 (5th Cir.), reh 'g denied, 70 F.3d 26 (5th Cir. 1995).       In a removal case. when the



       Pursuant to Section 41.008 of the Texas Civil Practice & Remedies Code. e;.;emplary damages
awarded against a defendant "may not exceed an amount equal to the greater or:
       (I )(A) two times the amount of economic damages~ plus
           (B) an amount equal to any noneconomic damages found by the jury. not to exceed $750.000:
           or
       (2) $200,000."

TEX. CIV. PRAC:. & RI-:M CODE§ 41.008(b).

NOTICE OF REMOVAL - Page 3
complaint does not state a specific amount of damages, the defendant must establish by a

preponderance of the evidence that the amount in controversy exceeds the $7)JJOO jurisdictional

amount. St. Paul Reinsurance, 134 F.3d at 1253. The test to be used by the district court is

"whether it is more likely than not that the amount of the claim will exceed the jurisdictional

amount."        /d. at 1253 n.13.   As the Fifth Circuit further stated, "The district court must first

examine the complaint to determine whether it is         'f~1cially   apparent' that the ci<Jims cxccecl the

jurisdictional amount. If it is not thus apparent the court may rely on "summary judgment-type"

evidence to ascertain the amount in controversy." !d at 1253.

          10.      In the instant case, the Plaintiffs have specifically plead that ··this suit       1s   not

governed by the expedited-actions process in'' Rule 169 because Plaintiffs ·'seek monetarv relic!"

over $100,000." Consequently, Defendant submits that the amount in controversy established by

Plaintiffs pleading, which is in excess of $75,000, is controlling. The Petition demonstrates on

its face that the claim exceeds the jurisdictional amount. Therefore, diversity removal jurisdiction

IS   proper.

          11.      All of the forms of relief claimed by Plaintiffs. including the $30.000 in loss of·

policy benefits and the claim for damages "independent or'' the loss of' policy benefits ns nctunl

damages, plus the claim for punitive damages plus the claim for attorney's ICes in both this case

and the underlying case, are to be considered in determining the amount in controversy. .s·r. f!uu/

Reinsurance Co., Ltd v. Greenherg, 134 F.3cl 1250. 1253 (5th Cir. 1998) ("[lln addition to pol icy

limits and potential attorney's fees, items to be considered in ascertaining the amount in

controversy when the insurer could be liable for those sums under state law are inter uliu penalties.

statutory damages, and punitive damages -just not interest or costs."); Foret \'. Southern Form

Bureau Life Ins. Co., 918 F.2d 534, 537 (5th Cir. 1990) (attorney's fees arc to be included in

NOTICE OI< REMOVAL- Page 4
determining the jurisdictional amount when they are provided for by contract or by state statute):

Edinburgh v. American Security Ins. Co., 2010 WL 392392 (E.D. La. September 28, 2010) (the

contractual damages sought under a property insurance policy were $72.078.just shy of the federal

diversity jurisdictional    amount;     but. when combined         with   the   possible    recovery   l"or

extra-contractual relief and attorney's fees, the damages sought. more Iikely than not. placed the

plaintiffs claim at or above the jurisdictional minimum). See also, One Point .C:.,'olulionl. UC · l'.

Borchert, 486 F.3d 342 (8th Cir. 2007), where the court YVrote:

                In Kopp v. Kopp, 280 F.3d 883 (8th Cir. 2002). we stated that "[tjhe
                district court has subject matter jurisdiction in a diversity case when
                a fact finder could legslly conclude. from the pleadings and proof
                adduced to the court before trial, that the damages that the plaintiJ'I's
                suffered are greater than $75.000." !d. at 885 .

                                               .,   *   *

                We have upheld jmisdiction. even though the jury ultim~1t~.::J:
               awarded less than the statutory minimum. because jurisdiction "is
                measured by the amount properly pleaded or as or the time or the
               suit, not by the end result." Zunwnon v. Brmvn, 418 F.2d 883. 81\7
               (8th Cir. 1969). "[The Zzmomon] holding implicitly suggests that
               jurisdiction was proper because. based on information known to the
               court at the time jurisdiction was challenged, the jury reasonably
               could have awarded more than the statutory minimum. even if the
               jury ultimately did not do so." Kopp. 280 F.3cl at 885. "If access
               to federal district courts is to be further limited it should be clone by
               statute and not by court decisions that permit a district court judge
               to prejudge the monetary value of an unliquidated claim." ld
               (internal quotations sncl citations omitted).

486 F.3d at 349-350.      In the OnePoint Solutions case. OnePoint sued multiple del'enclants in

federal district court asserting multiple Minnesota sta!t:-la\\ causes or <:1ction. including comers ion

and civil theft, and also including three types of enhanced damages under lVlinnesota statutes.

Because Minnesota law provided for a plaintiff alleging civil theft to recover the value or the

property at the time it ,,vas stolen plus up to an equal amount of punitive damages. the 8th Circuit

NOTICE OF REMOVAL- Page 5
concluded that a reasonable jury could award OnePoint damages totaling more than $75.000.

Therefore, OnePoint's claim met the jurisdictional threshold for diversity jurisdiction.

        12.     The same result is required in the instant case, where the Plaintiffs seek to recover

the sum of $30,000 in loss of policy benefits plus alleged damages ·'independent or· the loss of

policy benefits, plus attorney's fees in both this case and the underlying tort case plus punitive

damages, pursuant to which the jury could award the Plaintiffs punitive damages up to two times

the amount of economic damages (in the minimum amount of at least $30.000) plus any non-

economic damages awarded to the Plaintiffs or up to $200.000. Either sum. plus the alleged

contract benefits of $30,000 plus the claimed attorney's fees, is an amount well in excess     or the
amount required for federal court jurisdiction. Accordingly. Defendant respectfully submits that

it is facially apparent that the claims alleged by Plaintiffs exceed the jurisdictional minimum for

diversity jurisdiction.

                                                 IV.

        13.     This Court has jurisdiction and this action ts properly remm'<lble b<Isecl upon

diversity of citizenship under 28 U.S.C. §1332. et seq. Pursuant to 28 U.S.C. § IM4. Defencl<mt

has removed this action to this Court within the time specified by law.

                                                 v.
        14.     Attached hereto are (1) an index of all attached documents, (2) a copy ofthe Docket

Sheet in the State Court action. (3) all executed process. (4) all pleadings (excluding discovery

material) filed in the State Court action. Cause No. 2019DCV4276. in the J6gth Judicial District

Court ofEl Paso County, Texas, including any Orders signed by the state judge. m;cl (5) a complete

list of all counsel of record in the action.



NOTICE OF REMOVAL- Page 6
                                     PRAYER FOR RELIEF

        Wherefore, premises considered, Lyndon Southern Insurance Company prays that the

action now pending in the I 68th Judicial District Court of El Paso County, Texas be removed to

this, the United States District Court for the Western District ofTexas, El Paso Division.

                                                  Respectfully submitted,



                                                  BY:   0/k~~=--
                                                          Michael A. Hummert
                                                          Lead Attorncv
                                                          State Bar No. 10272000
                                                          EKV ALL & BYRNE. LLP
                                                          4450 Sigma Road, Suite 100
                                                          Dallas, Texas 75244
                                                          TELEPHONE (972) 239-0839
                                                          FACSIMILE (972) 960-9517
                                                          mhummert@ekvallbyrne.com

                                                          ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        On January     I~ , 2020, l electronically submitted the foregoing docu111cnt \Vith the
clerk of court ofthe U.S. District Court, Western District ofTexas. using the electronic case files
system of the court. I hereby certify that I have served all counsel and/or pro se parties or record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                        tlttQt~
                                                      MICHAEL A. 1-IUMMERT




NOTICE OF REMOVAL- Page 7
      ALL PROCESS, PLEADINGS and ORDERS
     PREVIOUSLY SERVED UPON DEFENl)ANT
           AND DEFENDANT'S ANSWER
                        IN
             CAUSE NO. 2019DCV4276
            Roxanna Coy and Nazarete Coy
                        vs.
        Lyndon Southern Insurance ContJJany

     IN THE 168TH JUDICIAL DISTRICT COURT
           OF EL PASO COUNTY, TEXAS


A.   Case Sumn1ary Sheet from El Paso County District Clerk for Cause
     No. 2019DCV4276

B.   Plaintiff's Original Petition filed November 4, 2019

C.   Return of Service of Citation on Defendant

D.   Defendant's Original Answer filed January 13, 2020

E.   Defendant's Jury Demand Jiled January 15, 2020

F.   Defendant's First An1ended Answer filed January 16, 2020
                                                                                                                                    Page 1 of I




                                                    REGISTER OF ACTIONS
                                                       CASE No. 2019DCV-l276

 Roxanna Coy and Nazarete Coy VS Lyndon Southern Insurance Company§                            Case Type·    Other Civil
                                                                       §                       Dale Filed:   11/04/2019
                                                                       §                         Location:   168th District Court
                                                                       §
                                                                       §




                                                                                                                  Lead Attorneys
 Defendant     Lyndon Southern Insurance Company


Plaintiff      Coy, Nazarete                                                                                      JEFF D. RAGO
                                                                                                                   Retained
                                                                                                                  915-533-2535(W)


Plaintiff      Coy, Roxanna                                                                                       JEFF D. RAGO
                                                                                                                   Retained
                                                                                                                  915-533-2535(W)


                                                     F:I'E.'<TS & OllllEI!S OF TilE C'Olii!T

             OTHER EVENTS AND IIL\RINGS
11/04/2019 Original Petition (OCA)      Doc ID# 1
11/04/2019 E-File Event Original Filing
11/07/2019 Citation
              Lyndon Southern Insurance Company               Unserved
01/13/2020 Answer      Doc ID# 2




https://casesearch.epcounty. com/PublicAccess/CaseDetai l.aspx ?CaseiD=834 57 57                                                    1/14/2020
                                                                                  rrled   ll/4/2Ul~        1:2:33 PM
                                                                                            No~ma         Favela   Barceleau
                                                                                              ·                 District Clerk
                                                                                                               El Paso County
                                                                                                               20190CV4276
                          lN THE _ _ JUDICIAL DISTRICT COURT
                          COUNTY COURT AT LAW NUMBER
                               OF EL PASO COUNTY, TEXAS

ROXANNA COY and NAZARETE COY, §
                                               §
        Plaintiffs,                            §
                                               &
VS.                                            §         Cause No.
                                               §
LYNDON SOUTHERN INSURANCE                      §
COMPANY,                                       §
                                               §
       Defendant.                              §

                            PLAINTIFFS' ORJGINAL PETITION
                                                                                               i
       Plaintiffs, ROXA1\lJ\JA COY and NAZAETE COY, files this original petition against
Defendant, LYNDON SOUTHERN INSURANCE COMPANY, and alleges as follows:


                                                   r.
                                DISCOVERY CONTHOL PLAN

       Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil         Pro~edure

I 90.3 and affiimatively pleads that this suit is not governed by the expedited-actions proc:ess in
                                                                                                !
Texas Rule of Civil Procedure 169 because Plaintiffs request seek monetary                relie~       over
$]00,000.
                                                   II.
                                              RELIEF

       Plaintiffs seek monetary relief of $100,000 or less, including damages of any l,kind,
                                                                                                   ;

penalties, court costs, expenses, prejudgment interest, and attorney fees.


                                               IlL
                                             PAHTIES

       Plaintiff, ROXANNA COY,          1s   an 1ndividual residing in cl Paso County at 3008
Camarona, EJ Paso, Texas 79936.


       Plaintiff, NAZARETE COY,         IS   an individual residing m El Paso County at            p.'   008
Camarona, El Paso, Texas 79936.                                                                    I
                                                                                          '
        Defendant, LYNDON SOUTHERN INSURANCE COMPANY, a Texas corp6ration
                                                                                          I
whose registered office js located in Duval County at Bldg. 100, Ste. 330, 10151 Decrwoo~l Park
Blvd., Jacksonville, FL 32256, may be served with process by serving its registered agent for
                                                                                          I

service of process, Corporate Creations Network Inc, 2425 West Loop S, Ste. 200, Hduston,
Texas 77027-4208.
                                              IV.

       On or about April 5, 2017 Plaintiff, ROXANNA COY renewed the policy to her
                                                                                          i
automobiles   through    Defendant,     LYNDON      SOUTHER,.~    INSURANCE        CO!vfPANY.
Approximately two weeks after lhe policy was renewed, on May 14, 2017 Plaintiff, NAZAIZETE
COY was involved in an automobile accident in an insured vehicle. Approximately, Defendant,
L 'YNDON SOUTHERN INSURANCE COMPANY without notice or reason canceled the
automobile policy and reftmded Plaintiff, ROXANNA COY the premium paid.              Defendant,
LYNDON SOUTHERN INSURANCE COMPANY, after opening a claim and investigating the
May 14, 2017 automobile accident, Defendant, LYNDON SOUTHERN rNSURANCE
COMPANY denied the claim stating that no coverage was available on the date of accident
when in fact the policy was in force.

                                              v.
                                          COt:NTI
                                         BAD FAITH

       Plruntiff was an insured under an insurance contract issued by LYNDON SOCTHERJ\
fNSURANCE, which gave rise to a duty of good faith and fair dealing.

       Defendant, L \'NDON SOUTHERN        fNSUI~ANCE    hreached the duty by

       a.     denying payment of a covered claim when Defendant knew its liability under the
              policy was reasonably clear; and

       b.     canceling th(;: policy when Defendant knew that there was no reasonable basis for
              the cancellation.

      Defendant's breach of duty proximately caused injury to Plaintiff~ which resulted   ib the
following damages:                                                                            '
       1.      Expectancy damages:

       2.      Reliance damages; and

       3.      Restitution damages.

       Plaintiff seeks damages within the jurisdictional limits of this Court.

       Exef!lplary damages. Plaintiff suffered injury independent of the loss of policy benefits.
and that injury resulted from Defendant's gross negligence, malice. or actual fraud, :which
                                                                             .              I
                                                                                            i
entitles Plaintiff to exemplary damages under Texas Civil Practice & Remedies Code          ~ection
                                                                                            !I
41.003(a).

       Attomey fees,     Plaintiff is entitled to recover reasonable and necessary attorne7 fees
under Texas Insurance Code chapter 542A.
                                                 VL
                                       COUNT TWO
                                   BREACH OF CONTRACT

       In addition to other cow1ts, Defendant breached Defendant's contract with Plaintiff.:.

       Plaintiff had a valid and enforceable contract.

       Plaintiff is a property party to bring suit for breach of contract.
                                                                                                I

       Plaintiff perfom1ed, tendered performance of, or was excused from perfo1mi~g its
contracnJal obligations.

       Defendant breached the contract.

       Defendant's breach caused the Plaintiff injury.

                                                vn.
                                         JURY DEMAND

       Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                                                VIII.
                                 CONDITIONS PRE(;~Q~tfT


       All conditions precedent to Plaintiffs claim for relief have been performed or !have
occurred.                                                                             \
                                          I   I   I   ~




                                           IX.
                                 REQUEST FOR DISCLOSURE
       Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant di'sclose,
within 50 days of lhe service of this request, the information or material described in Rule ~ 94.2.
                                                                                              '




                                                  PRAYER

       For these reasons, Plaintiff asks that the Court issue citation for Defendant to appear and
answer, and that Plaintiff be awarded a judgment against Defendant for the following:


       a.      Actual damages.

       h.      Exemplary damages.

       c.      Prejudgment and post judgment interest.

       d.      Court costs.

       e.      Attorney fees.

       f.      All other relief to which Plaintiff is entitled.

                                                          Respectfully submitted,

                                                           Is/ Jeff D. Rago
                                                          .JEFF D. RAGO
                                                          Attorney at Law
                                                          Bar Number 00786182
                                                          813 Myrtle A venue
                                                          El Paso, TX 7990 l
                                                          Phone(915)533-2535
                                                          Fax (915) 881-4506
                                                          Email: ragolaw(a)grnail.com
DEC 1 7 2019
                                             THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney If you, or yo r attorney, do not
file a written answer with the clerk who issued this citation by 10 00 a.m. on the Monday next follow in the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against yo· "

TO:   LYNDON SOUTHERN INSURANCE COMPANY, which may be served with process by serving: is registered
agent, CORPORATE CREATIONS NETWORK INC., at 2425 WEST LOOPS, STE. 200, HOUSTON,          77027-4208

Greetings:
                                                                                                                     '
        You are hereby commanded to appear by filing a written answer to the Plaintiff's Original P~l'ition at or before
ten o'clock A.M. of the Monday next after the expiration of twenty days after the date of servrce of this itation. before the
Honorable 168th District Court, El Paso County, Texas, at the Court House of said County in El Paso. 1exas
        Said Plaintiff's Petition was filed in said court on the 4 111 day of November, 2019, by Attorneyf at Law JEFF D.
RAGO, 813 MYRTLE. EL PASO, TX 79901 in this case numbered 2019DCV4276 on the docket of sa1d                      ~ourt, and      styled.
                                                                                                                         I



                                     L   YN:::A::~r~:::~Ss::::::r;ac:;ANY                                            \
      The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's ~riginal Petition
accompanying this citation and made a part hereof.                                                   i~

         The officer execut1ng this writ shall promptly serve the same according to requirements of law, a d the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on the 7111 day of Nov+ber, 2019.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.                                           :       I
                                                                                                                         I
                      CLERK OF THE COURT                                                                                     f
               NORMA FAVELA BARCELEAU
                         District Clerk
                 El Paso County Courthouse
               500 E San Antonio Ave, RM 103
                    El Paso Texas, 79901
                             ATTACH
                      RETURN RECEIPTS
                              WITH
                 ADDRESSEE'S SIGNATURE
       Rule 106 (a) (2) the citation shall be served by
       mailing to the defendant by Certified Mail Return
       receipt requested, a true copy of the citation
       Sec. 17.027 Rules of Civil Practice and
       Remedies Code if not prepared by Clerk of
       Court.              '


       •NAME OF PREPARER                           TITLE          Defendant(s) by registered mail or certifted m!' il w1th
                                                                  delivery restricted to addressee only, return r ceipt
       ADDRESS                                                    requested, a true copy of this citation with a c py of
       CITY                        STATE             ZIP          t11e Plaintiff's Original Petition attacrwd lhe eta




                                                                                                       ____;___
                                                                                            TITLE
                                                   RETURN OF SERVICE


Delivery was completed on - - - - - - - - - - - - - · delivered to
                                                                   as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
            The described documents were not delivered to the named recrpient The certifred mail envelope was returned

undelivered m a r k e d - - - - - - - - - - - - - - -
            This forwarding address was provided _ _ _ _ _ _ _ __




                                                                      El Paso CoLrnly, Texas
                                                             By· _ _ _ __
                                                                       iJeputy District Clerk
                                                                                  OR


                                                                    Name of Authorized Person

                                                             By: _ _ _~---------




                                         VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
            Before me, a notary public. on this day personally appeared--------· known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn. declared, "I am
disinterested party qualified to make an oath of that fact and statements contained :n the Return of Servrce and true and
correct."


                                                                             Subscr:bed and sworn to be on thrs _ _ day
                                                                             of




                                                                            Notary Public, State o f - - - - - - - - -
                                                                            My commission expires: _ _ _ _ _ _ __
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

               LYNDON SOUTHERN INSURANCE COMPANY                                                                                                        December 18, 2019
               Barbara-Jean Southmayd Counsel
               Fortegra Financial Corporation
               10151 Deerwood Park Blvd. Building 100
               Suite 330
               Jacksonville FL 32256




SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                              llern: 2019·848

Note: Any questions regarding the substance of the mailer described below, including the status or l10w to respond, should bo
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being hoard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPconlact@corpcrealions.com. Any changes will become effective upon wrillen confirmation of Corporate Creations.


 1.                             Entity Served:           LYNDON SOUTHERN INSURANCE COMPANY

 2.                            Title of Action:          Roxanna Coy and Nazarette Coy vs. Lyndon Southern Insurance Company

 3.                 Document(s) Served:                  Citation
                                                         Plaintiff's Original Petition

 4.                            CourVAgency:              El Paso County 168th District Court

 5.                              State Served:          Texas

 6.                             Case Number:            2019DCV4276

 7.                                   Case Type:        Bad Faith/Breach of Contract

 8.                     Method of Service:              Regular Mail

9.                            Date Received:            Tuesday 12/17/2019

 10.                            Date to Client:         Wednesday 12/18/2019

 11.         # Days When Answer Due:                    See Notes                                           Client ts solely responsible for vcnfying lho accuracy of l11c oslimalod Answer Due
                         Answer Due Date:                                                        D~te. To a~oid m1ssing a cwcial deadline, we reco.rnmend rmmedtately conl1rmmg rn \Wiling
                                                                                                 wtlh opposmg counsel that the date of the service 1n them records matches the Dale nece1ved.


 12.
               (Name, City, State,   ~~£,o~;~.~~!r~     Jeff D. Rago
                                                        El Paso, TX
                                                        915·533-2535

13.                Shipped To Client By:                Email Only wilh PDF Link

14.                      Tracking Number:

15.                                  Handled By:        441

16.                                        Notes:       Please note the answer is due by 1O:OOam on the Monday next following the expiration of twenty (20) days
                                                        after service
NOTE: This notice and the information above is provided for general inlormational purposes only and should not bo consiclorod a lognl opinion. Tile client nnci1110ir legal
counsel are solely responsible for reviewing the service of process and venfy111g the accuracy of all information. AI Corporate Creations. we tako pnde in develop1r1g sysloms
that effectively manage risk so our clients feel comfortable w11h tile reliability ol our service. We always deliver service of process so our cl1en1s avo1d ll1e nsk ol a defnulr
judgment. As registered agent. our role is to receive and forward sorv1ce of procoss. To decrease risk for our clients. 11 is not our role to dotorm1ne the merits of wtwliHH sorvice
of process is valid and effective. II is tho role of legal counsel to assess whether service of process is invalid or defective. Rogistcrod agent sorv1cos me prov1docJ by Corporate
Creations Network Inc.
                                                      001 US Highway 1 Norlh   Palm Boach.                r.
                                                                                          FL33~08 To!. (o61)   69~·8101   cdx. (561)   69~·1639
                                                                                    www.Cor[JoratcCrcatlons.corn
El Paso County- 168th District Court                                                                      Filed 1/13/2020 3:09 PM
                                                                                                                  Norma Favela Barceleau
                                                                                                                             District Clerk
                                                                                                                          El Paso County
                                                                                                                           2019DCV4276
                                                         CAUSE NO. 20 l9DCV4276

              ROXANNA COY and NAZARETE COY                           §                  IN THE DISTRICT C'OlJRT
                                                                     ss
                           Plaintiffs                                s
                                                                      "
                                                                     ss
                                                                                        EL PASO COUNT'Y. TEX!\S
              V.                                                     s
                                                                      "
                                                                     ss
              LYNDON SOUTHERN                                        s
                                                                     ~
              INSURANCE COMPANY                                      s
                                                                     ~



                       Defendant                                     "
                                                                     s
                                                                                        I 68TH .JUDICIAL DISTIZICT
                                                                     "
                                                                     ~



                                                 DEFENDANT'S OI{JCINAL Ai''>IS\VEI<


             TO Si\11)        HONOI\i\l~l.l       CClliR I:

                       Lyndon Southern Insurance Company ("Lyndon Southern"). the Dc!'eJlcl<ml                l:c'I\'J::   lik·.




             l'ollow:-;:




                                                                          l.




            or this speciril     e.xception.   Dck~nclanl pic1ysjud~JllCJll ol'lllC   ('(lllrl.




            DEFENDANT'S ORlGlNAL ANSWEH- Page I
  Plaintiffs' Original Petition, vvherein Plaintiffs allege that they seek recovery of exemplary

  damages. Plaintiffs have not alleged any              J~1ctual   or legal basis upon which an <IW<li'CI of c.\emplary

 damages could be entered in this case against Defendant. As such, the PlaiJ1tirls' plc<1ding !'ails to

 give Defendant        l~tir   notice of the claims being asserted by Plaintiffs.              Accordingly, all such

 allegations should be stricken; alternatively, Plaintit'l's should be ordered to ple<1clwith reason<lhle

 specificity the factual and legal basis for the alleged claim of exemplary damages. Ot'ti11S special

 exception, Defendant prays judgment of the Court.

                                                     GENERAL DENIAL

                                                               IL

         Pursuant to Rule 92 or the Texas Rules of Civtl r)roceclure, De!Cnclanl hereby Cll\CI'S its

 general denial.

                                           AFFIRMATIVE DEFENSES

                                                              IlL

         Pleading further, and in the altemative, Del'endant would show that it had and li<IS no duty

to defend Navarete Coy in the underlying lawsuit, Cause No. 20 19DCV0268, because the subject

policy   or   personal auto insurance issued to Roxanna Coy was rescinded clue to                                 IIJal<:.'rJ~ll


misrepresentations made by her in the application for insmancc. Spccilically, by IC<ISOJI ol' the

application for insurance completed by Roxann<l Coy on April 6, 2017, she "·as I'ClJUired to Jcicntil'y

and disclose all     J~tmily     members    illlcl   residents oCher household who were 15 yeilrs or ulcb.

Roxanna Coy        l~1iled     to identify Navarctc Coy, hc1· claughll'r, as a resident oi' her IHHisclwld.

Navarete was 16 years old at the time the application was completed and at the time ol'thc subject

clcciclent of May 14, 2017. Navarele cliclnot, lwwcver, have a v<liicl driver's licenSL'. H:1cl Ru\:11111<1

truthfully answered the questions in the application <lllci cliscloscd                Nzlv~lrete   as cl t·csick11t   ni'li~:.·t·

DEFENDANT'S ORIGINAL ANSWER- Page 2
  household, the policy would not have been written unless Nav<m:te was iclentiliecl clS a ll<lmccl

 excluded driver.    Therefore, the misrepresentation was not only material to the risk, but the

 misrepresentation was directly related to and contributed to the loss. Accordingly, the policy was

 properly rescinded and the premiums were refunded to Roxana. Further, because the policy 1\<lS

 rescinded, there was and is no coverage for the loss, which necessarily means that Dcl'cnclant h<ld

 and has no duty to defend Navarete in the underlying lawsuit or to pay any _juclgml.'llt th<ltultimately

 may be entered against her.

                                                   IV.

         In addition, or alternatively, Defendant would show that Navatelc                   l~llk'ci to   comply 1vith

 the conditions precedent of Roxana's policy with Defendant requiring prompt notice ol' claim or

suit, and further requiring the insured to cooperate in the defense of <lilY claim or suit lilcd. The

failure ofNavarcte to provide notice ol'the claim or suit, to provide notice ol'scrvicc. to request a

defense and/or to cooperate in the clelcnsc of the suit     t~lccl   against her excuses Del·c,Hicmt f'l'(llll          t~ny


obligation to pay any part: of any judgment that lll<lY be entered against NavareLe i11 the unclel'iying

suit.

                                                   V.

        Pleading further in the alter-native, i!' necessary, Defenclanl alleges tlH1t the conduct                        or
Plaintiffs and ior PlaintifTs' agents or representatives pro.\imalely cc1used ur prO\im<ltcly

contributed to cause the occurrence in question,   ~1s   1vell <ls the Pl<lintil'l's' alleged       cbm;lg,:~.      In th1:>

connection, Defendant allirmativcly alleges the cloctrinc        nr COilljlcllcllive   l~lllll   (llld/ul' C(lllljl;ll;illh'

responsibility.




DEFENDANT'S ORIGINAL ANSWER- Page 3
                                                     VI.

         Pleading fmther in the alternative, if necessary, Defendant alleges, by \Vay of constitutional

 challenge, that to the extent Plaintiffs seek recovery of exemplar-y or punitive clarnages pursuant to

 Texas law, such lavv violates the due process clause of the Fourteenth Amendment to the United

 States Constitution, the contracts clause of Article l, Section 10, of the United States ConstJtulinn,

 and the excessive   l~nes   clause of the Eighth Amendment to the United States ConstituliOJl

                                                    V! I.

         Pleading further in the alternative, if Jlccessary, and without waivi11g a11y u!' Jls other

 defenses, Defendant specifically pleads each and every provision of Chapter 41 ol"thc T\::x<IS Civil

 Practice & Remedies Code, inc! ucl ing the righ l to a bifurcated tri<ll, the requirement of m1 enhclllced

 burden of proof and the requirement of a unanimous jury verdict.

            DECLA.RATORY .JUDGMENT- REQUEST FOR ATTORi\EY' FEES

                                                   VIII.

        Defendant requests that this Court, in <1Ccorc!ancc \Vith Chapter 37             or the    Te_\(IS Civil

Practice & Remedies Code. clec!Jre the rights cllld obligations        or the   parttcs \\iLl!   j'('Sj!Cd   to the

insurance contract in question and the rescission of same, and with respect to tl1e dcf'ense ol·

Navarete in the underlying lawsuit. Defendant furthc1· requests that this Court entet- n declaratoJ·y

judgment affirming that Defendant had and has no duty to defend or inclemni l'y Navaretc in

connection with the claim asserted against Navarele in the underlying I<IWSlJit. C111se No.

20 19DCV0268. or othe1-wise. and that Defencl<mt has no duty to pay any portion ol' any _1udgmem

that may ultimately be entered against Nnvarde in Cause No. 20 19DCV02Ci~.

accordance with the provisions ol" Section 37.009 ul' the Tcxcts Civil Practice & R'-'nh:clies Cude.

Del"endant requests that this Comt in its discretiu11 <ll\<ml        l\l   Dckml<llll it:-; Jc'<hllll<ihle    <~ml


DEFENDANT'S ORIGINAL ANSWER- Page 4
 necessary, equitable and just, attorney's fees incurred in the trial court, as well as in clllY appellate

 court to \vhich this matter may be appealed.

                             RESERVATION OF RIGHT TO AIVIEi\D

                                                     IX.

        In accordance with the provisions of Rule 63 of the ·rex as Rules of Civi I Procedure,

 Defendant respectfully reserves its right to amend this pleading.

                                                 PRAYER

        vVHEREFORE, PREMISES CONSIDERED,                         Del~ndanl   Lyndotl Southcm lnsurctnce

Company prays thztt, upon nnal hearing, judgment be Cllll'rccl that Pia inti fls take nothing J'mnt

Defendant, that Defendant be granted a clcclaralory judgment ciS requested herein, <llld tltal

Defendant be cl ischargccl with its costs a ncl reasotw blc a llome y's ICes: l'unhcr. ll1:1l De lcnclant he

granted all such other and further relief to which it may be justly entitled.

                                                           EKV ALL & BYRNE, LLP



                                                           By:
                                                                   Michael A. Hummer!
                                                                   State Bar No. 10272000
                                                                   mhum mert@ekva !I byrne. com
                                                                   Ignacio Barbero
                                                                   State Bar No 00796162
                                                                   ibarbero@ekvallbyrne.com
                                                                   4450 Sigma Road, Suite l 00
                                                                   Dallas, Texas 75244
                                                                   Telephone: (972) 239-0839
                                                                   Facsimile: (972) 960-95 !7

                                                           ATTORNEYS FOR DEFENDANT




DEFENDANT'S ORIGINAL ANSWER- Page 5
                                 CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was e-scrved on counsel of record in
 accordance with the Texas Rules of Civil Procedure on this _1___..-Ltd.L-_ day of January, 2020.
                                                             r'• -··"'




DEFENDANT'S ORIGINAL ANSWER- Page 6
El Paso County - 168th District Court                                                           Filecl 1/15/2020 2 32 FJM
                                                                                                         Norma Favela Barcr;leau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                  2019DCV4276
                                                 CAUSE NO. 2019DCV4276

              ROXANNA COY and NAZARETE COY                  §              IN THE DISTRICT COURT
                                                             s
                                                             ~
                        Plaintiffs                          ss
                                                            ss
              v.                                            ss             EL PASO COUNTY. TEX;\S
                                                            ss
              LYNDON SOUTHERN                               ss
              INSURANCE COMPANY                             ~
                                                             s
                                                            ss
                        Defendant                           ~
                                                             s             !68TH JUDfCfAL DISTRICT


                                              DEFI~:NDANT'S      .JURY JH:JVIAND

             TO THE HONORABLE COURT:

                        Lyndon Southern Insurance Company, the Defendant herein, respectrully demands a trial

             by jury.


                                                                    Respectrully submitted.

                                                                    EKVALL & BYRNE. LU>



                                                                    BY: /s/ MICHAEL A. HlJMMERT
                                                                            Michael A. llummcrt
                                                                            State Bar No. I 0272000
                                                                            mhummert@ckvallbymc.com
                                                                            Ignacio B<lrbero
                                                                            State Bar No. 00796 I 62
                                                                            i barbero(cvek val Ibyrne.com
                                                                           4450 Sigm~1 I~o:ld, Suite I 00
                                                                            Dallas. Texas 752LJL1
                                                                           TELEPHONE (072) 2J9-0.';.19
                                                                           FACSirvllLE    (lJ72) %0-9517

                                                                   ATTOf~NEYS      FOR DE-:FI·:NDANT



             DEFENDANTS' .JURY DEMAND- Page 1
                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was e-scrvcd un counsel of' record
herein in accordance with the Rules of Civil Procedure on this 15th day of January, 2020.




                                             /s/ MICHAEL A. HUMMERT
                                           MICHAEL A. IIUMMFRT




DEFENDANTS' JURY DEMAND- Page 2
El Paso County- 168th District Court                                                                                     Filed 1/16/20201:28 PM
                                                                                                                                Norr·na Favela Barceleau
                                                                                                                                             District Cle1·k
                                                                                                                                          El Paso County
                                                                                                                                           2019DCV4276
                                                            CAUSE NO. 20 19DCV 4276

              ROXANNA COY and NAZARETE COY                                                   IN THE DISTRICT COURT

                        Plaintiffs

              v.

              LYNDON SOUfHERN
              INSURANCE COMPANY

                       Defendant                                                             !68TH .IUDIC!AL DISlP.ICT

                                              DEFENDANT'S FII\ST .'\!\'! E:i\'DED ANSWEI<

             lO Si\ID HONOJ\;\J3!X CCHJ!\T:

                       Lyndon Southern Insurance Company ("Lyndon Southern"), the Dclemi<-Jill !J,.1,·i11 iik-;




             Com! <lS folln\\ s:

                                                           .'-iPH"!.\l, FXCLI'TI(F\).';




             faith and !~1ir dealil1i:', in the l'Olll<.:\:l ol.thc lwi1diii1!' (11. lki\.·11Sl' (ll.third-p:IJ"l\ li:il>ilii\ :Jctiulh   I"




            or this spccidl     C\Ccption. Dekmlant j)l"cl: s illli~l11l'11l <li'till' ( .(l\111




            DEFENDANT'S FIRST AMENDED ANSWEl<- Page I
  Plaintiffs' Original Petition, wherein Plaintiffs allege that they seck recovery ol· c:.:emplary

 damages. Plaintiffs have not alleged any factual or legal basis upon which cln aware! ofcxcmpl<1ry

 damages could be entered in this case against Defendant. As such, the l)laintills' pleading L1ils tu

 give Defendant fair notice of the claims being asserted by fJiaintillc;.                 ;\ccordingly, all such

 allegations should be stricken; alternatively, Plaintills should be ordered to ple<icl w1th re<1SOil<iblc

 specif~city   the factual ancllegal basis for the alleged claim       or exemplary clmnages. or this spt:ci;il
 exception, DeCcndanL prays judgment         or the Court.
         C.        Dcl'endant furLher spcci<illy excepts ;mel ob_Jects to l)hlint1irs d11111 I'm <l!tlll'lll')'·s

 fees under Chapter 542!-\ of the Texas Insurance Coclc, which is not applicabk to the                   l~1cls   cd thi';

 claim. Chapter 542A is limited in its application to first-party insurance claims tmde umle1· an

 insurance policy providing coverage for real property or improvements to real pwpcny Lh<il <ll'lscs

 fi·om damage to or loss ofcoverecl property caused by l'orccs ofnaturc, inclucli11g ea1·thquakc, flood.

tornado, hurricane, hail, etc. The statute has no application to a personal <luto liability Jllsurance

policy. Consequently, Chaplet- 542A, which is the sole bas1s for the Pl(lintiiYs clai111 lclr attu1·ncy's

fees, as a matter of law does not support <I cl<lim          f(ll'   atlomcy's ICes   ag~1it1SL   l)cfcllcl<illl Such

allegation should, therefore, be stricken in its entirety Altnnat1vely. Pl<lintlils slwul(l he orclcrccl

to plead with reasonable spccilicity tile factual <lllc! legal bas1s I(Jr the alleged claim oi'c\:cmplary

damages. Of this special exception, Defendant prays juclgme11t ol' tile Court

                                           GENERAL DENIAL

                                                       II.

        Pursuant to Rule 92 ulc the ·rex<ls Rules ol' Civil Procedure, Dcknd<llll hnchy Clllcrs its

general denial.




DEFENDANT'S FIRST          AMENDI~D       ANSWER- Page 2
                                    AFFfRMATIVE DEFENSES

                                                   Ill.

         Pleading further, and in the alternative, Defendant would shO\v that it had                    :1ncl   has   110   duty

 to defend Navarete Coy in the underlying lawsuit, Cause No. 20 19DCV026S, because tiK: subject

 policy of personal auto insurance issued to Ro.xanna Coy was rescinded clue to matniul

 misrepresentations made by her in the application for insurance. Speci l~cally, by reason ol· rhc

 application lor insurance completed by Rox<JilllLl Coy 011 April 6, 2017, she              w~1s   required to idcntily

 and disclose all family members and residents of her household who we1T 15                              year~;   or olclcr.

 Roxanna Coy failed to iclentiry Navarete Coy, her daughter, as " resident                         or    hn household.

Navarete was ICi years olcl at the time the application    WflS   completed       ~llh.l   at the t1mc: ol.thc :;uhject

accident of May 14, 2017. NClvarete did not, howc·ver. have        21   valid clrivlT's lil.t'llS<..:.    ll<~d 1~\l\;tllll:l


truthfully answered the questions in the application and disclosed               Navzm~tc as~~           rcsicknt oi' her

household, the policy would not have been written unless            Navarct~..:     was icknt i lied        <lS ll IElmccl


excluded driver.    Therefore, the misrep1-cscntation was not only material to lhc risk, but the

misrepresentation was directly related to and contributed to the loss i\cccmlingly, the policy w:1s

properly rescinded and the premiums \-Ve1·e properly rcltmded to f<oxan:t. Fmtl1cr. bccll!sc the

policy was rescindecl, there \Vas and is no coverage ror the loss, which nc\:e:-;sarily llll'ans th<tl

Defendant had ancl has no duty to clcfcncl Navmcle in the unclcl"iying lawsuit m to pay                  ~my _iudgmc11l


that ultimately may be entered <lgainsl her.

                                                 IV.

       In addition, or alternatively, Defendant would show that Navaretc faikd lo cnmply 11ith

the conditions precedent   or Roxana's policy with     Dcfcml<llll requiring Jm)lllj)l noliCl' ul' cl:lilll                 ()I'




DEFENDANT'S FIRST AMENDED ANSWER- Page 3
 suit, and further requiring the insured to coopere1tc in the defense of any clain1 or suit filed. The

  failure ofNavarete to provide notice of the claim or suit, to provide notice of service, to request a

 defense Clncl/or to cooperate in the defense of' the suit flied against her e.'\cuses Dci'emlant !'rum <my

 obligation to pay any part of any judgment that may be entered against Navarete in the underlying

 suit.

                                                        v.

          Pleading further in the    altcm~llive,   if necessary. DdcllCianl cillcgcs thc!l llll' conduct ol·

 Plaintiffs and /or Plaintiffs' agents or representatives pmximntely caused 01 proxi111alcly

 contributed to cause the occurrence in question, as \vel! as the l'lainti!Ts' allcgecl cbmages. In this

 connection, Defendant      afl~rmativcly   alleges the doctrine of comparative fault Zl!lcilol· colllpar:ilivc

responsibility.

                                                       VI.

         Pleading furthe1· in the altematJve, ifneccss<u·y, Defcncl:mt zillcges. hy way ol'consti!utiun<il

challenge, that to the extent Plaintil'fs seck recovery ofexcmplclry or pur1itiv'-' dam<lgcc; put·su:ltlllu

Texas law, such lmv violates the due process clause ot' the Fourteenth .1\mcndmclll to the United

States Constitution, the contracts clause of Article I, Section t 0, of the United           Sl~1tcs   C'unslitutio11,

and the excessive   l~nes   clause of the Eighth Amendment to tile United States Constitution.

                                                      VII.

         Pleading further in the altemativc, il' necessary, rille! witlwut waiv1ng :1t1y ol' its iJIIJl.T

defenses. Dclendant speci lically pleads each <JIJcl every pmvisin11      ni'Ch~Ji1lcr :.J   I uf th<.: 1<.:.\as Civil

Practice & Remedies Cock, including the right to" hifmcarccltri:il, the requiJ·l:ll\Cilllli'an t:nhatlccd

burden ofpmofanclthc requirement ol'<l umlJlimousjmy verdict.


DEFENDANT'S FIRST AMENDED ANSWER- Page 4
              .DECLARATORY JUDGMENT- REOUEST FOR ATTORNEY'                                            FI~ES


                                                        VIII.

          Defendant req uesls that this Court, in accordance 'vi th Chapter 3 7                  or the     Tc.\as Ci vi I

 Practice & Remedies Code, declnre the rights and obligations of· the par-ties with respect to the

 insurance contract in question and the rescission of same, and with respect to the clci'cnsc of

 Na,:arete in the underlying lavvsuil. Defendant fmther requests that this Court etltcr <I declaratory

 judgment affirming that Defendant hac! and has no duty to defend or indcmni f)' Navarctc in

 connection with the claim asser-ted against Navarete i11 the undcTiying lclwsuit. C'mtsc No

 2019DCV0268, or otherwise, and that Defendant has no duty to pay any portion ()I. any .JUdgml:nt

 that may ultimately be entered against Navarete in Cause No. 20 19DCVU26R.                                 1-urthcr. in

 accordance with the provisions of Section 37.009 of the Texas Civil flractice & Rctneclics C()(lc,

 Defendant requests that this Court in its discretion aware! to Defendant its reasonable <mel

 necessary, equitable and just, attorney's fees incurred in the trial court,         ~ls   well as in any appellate

court to which this maller may be appeakcl.

                               R!;;SERVATION OF RIGIIT TO Ai'viEi'iD

                                                        IX.

         In accorclance with the provisions oi' Rule o.J oi' the            Tcx~IS   Ruks     \li'   CiVIl 11 ruccclurc,

Defendant respectfully reserves its right to <lmend this plc<iditlg.

                                                    PRAYER

         WHEREfORE, PREMISES CONSIDERED, Dclencbnt Lyndon                                     Soutlil~rtl     lilStlr<lncc

Company prays that, upon linal heming, judgtllCJlt be cnlcrccl that PI<1111LiCfs t<lkc JHJthing i'm111

Ddcnclant, th8l Defencl<lnt be granted a declamlot·y judgment <lS t·equestccl hcrei11, and lhat

Defendant be dischargccl wtlll its costs nil(] rc<JSuJwhlc <Jtl\li'Jlcy's fc:cs: J'urth,:t, th<lt DL·ktlll<llll hL·


DEFENDANT'S FIRST AMENDED ANSWER- Page 5
 granted all such other and further relic!' Ln which it may be justly entitled.

                                                         EKVALL & BYRNE, LLP



                                                         By:
                                                                Michael A. Humrncn
                                                                State Bar No. l 0272000
                                                                mhummcn@ckva II byrne. com
                                                                Ignacio Barbero
                                                                State Bar No. 00796162
                                                                ibarbero@ekvallbyrnc.com
                                                                4450 Sigma Road, Suite l 00
                                                                Dallas, Texas 75244
                                                                Telephone: (972) 239--0839
                                                                Facsimik: (972) 960-9517

                                                        ATTORNEYS FOR DEFENDANT




                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was c-served on counsel of record in
accordance with the Texas Rules of Civil Procedure on this           day ot'Janumy, 2020.




                                                       MICHAEL A. HUMMER




DEFENDANT'S FIRST AMENDED ANSWER- Page 6
  JS 44 (Rev 121121                                                                                                                    ClVIL COVER SHEET
  The JS 44 civil cover sheet and the infimnalion contained herein neither replace nor supplemenllhe liling and service ofpkmlings or other papers ns required by law. e.~cepl                                                                                                                                                                                 ciS
  provided by local rules of court. This form, approved by the Judicial Conference oflhe United States in September 197'1. is required lclf the use of the Clerk of Court iCH the
  purpose of initiating Ihe civil docket sheet. (S/:'1:' INS!JWI 'JWNS ON NI:'XJ' /'AU/:' IJF J'f/IS H !liM.)

   I. (a) PLAINTIFFS                                                                                                                                                                               DEFENDANTS
                    Roxanna Coy and Nazarete Coy                                                                                                                                                  Lyndon Southern Insurance Company


        (b) County of Residence of First Listed Plaintiff                                                            !;_!,_PASO _____________ _                                                    County uf Rcs1dcnce of F1rst Listed Del'c·llllnnt                                                   __________ __
                                                            (!:}((   FI'J' IN I!..\'. 1'/.AIN!JFI· r A Sic\)                                                                                                                                         (/Nli..I'.I'I..'IIN!JFFI'.-I.\FSIJN/.)j
                                                                                                                                                                                                   i\OTL              lei I.A>iD         CU1'\DE~·ti\ATIUN                    C'.-ISES. t:SE Till' LUCATIO,'\ Ul·
                                                                                                                                                                                                                     TilE TI\.·\CT UF Li\ND I NVlll. \'LD


        (c) Attorneys (Firm Name, Address, am/ J'elephune Numher)                                                                                                                                   i\ llnrncys r I/ A:nn11n)
        Jeff D. Rago, Attorney at Law                                                                                                                                                           Michael A. Hummer!, Ekvall & Byrne, L.L.P.
        813 Myrtle Avenue, El Paso, Texas 79901                                                                                                                                                 4450 Sigma Road, Suite 100, Dallas, Texas 75244
        Phone: 915-533-2535                                                                                                                                                                     Phone: 972-239-0839

  II. BASIS OF JURISDICTION rt•tuceun                                                                    ---~---~~~unet!u.l'i!nh')                                         Ill. CITIZENSHIP OF PRINCIPAL Pi\ I{TI ES tl't,,,. ""                                                                                             .I   "'one ttur ,,.,. t'lunu<i!
                                                                                                                                                                                           ri''ur/Jil'<'l"ltf.\ ('if\'('y(Jnf\')                                                                              ill hi   (hit' llo\' fur 1 h'kllddllf}
  0     I     U.S. (i{n·crnmcHI                                       0 3         Federal <,lucstion                                                                                                                                      I'TF           DEF                                                                              f'TF              DEF
                    Plaintilf                                                         ({ /.,\'. (jovernlllelll .\"of a /'or~\~                                                   (_ 'JIJZI.:n of     l'lwi State                         :X I             iJ             lncorpur;llL:d urllruh.'l[l<ll PbcL'                               ;-,              .'J   .~
                                                                                                                                                                                                                                                                            1d. Bu:.l!lCSS lt1 Tht...; Sttlli.:


 0 2          U.S. Government                                        ~ 4          Diversity                                                                                      Citizen of Another Statc                                                                Jn.:orpur;ttctl11111/ Jinn~..:ipal Plac\.!
                 Defendant                                                            (lw!Jca/e ( 'JII::emhip t!f'Jiarlles in Item//()                                                                                                                    ''                 uf Husincss Jn :\nut her Stat~

                                                                                                                                                                                 Citizen or Subject of a                                                  0
                                                                                                                                                                                   Fon.:iun Countrv
  IV. NATURE OF SUIT (l'lacew•                                                        "X" in one i!nrOnM
                    CONTRACT                                                                                     TORTS                                                                FORFEJ'l'liREII'E~A                       LTY                            BANKR!IPTCY                                             OTJII-:1! STATUTES
 ~ I I 0 I nsuran~c                                                  PERSONAL Ji\.JlillY                                     I'ERSO!\AL l~.ll'RY                                 :J    ()~5   Drug RclaH:d SL'ii'.urc                          0 422 .-lppcol :'X l 'SC I 5X                                 ~'1            ( '!:un1~ ,.\ct
                                                                                                                                                                                                                                                                                                                   ~7~ Fal~l:

 0 120 Marine                                                      0 310 Airplane                                         CJ 365 Personal lHJUI)' -                                            o!' Pwpcny 21             t;sc ss l             0     .n.) WJthdnn\al                                         :J ·100 Stale Rc:tpJH1J trt1JlJili.!lll
 0 1.10        ~Iiiier     Act                                     0 315 Airplane Product                                         Product Liilhility                             0    (,91)   Oilier                                                           ~X   l'Sl' 157                                ::1 -llllAntrtrus.t
 0      l..JO Negotiable Instrument                                      Liability                                        0 367 I h::alth Care/                                                                                              1--:====,..,.-,===:-----l ;.:J                                                   -1.\0 8ar1ks and Banking
 0 !50 Recovery                 or O"crpaymcnt                     0 320 Assault, Libel &                                        Jlharmaccuticill                                                                                             f-::-::-1'-fl(:-'(':"):-I'-"E'-"R'-'.IL'\,_'.!1{,_,1"'('-';IC!I.!T"-'S'---f c'J 't j II ( \>mn1c1 cc
           & Enli.xccment of Judgment        Slander                                                                             Pcrson:1l lnjur~                                                                                               (J 820 Copy!Lg_hts                                                         J -l(l(l Dcptlrt:llnl!l
 0     !51 ;'dcdi~.:ouc Act           CJ 330 Federal Employers·                                                                  Prodm:t Liability                                                                                              0 S~() J>:llcnt                                                           ~'1 .j;() R;H.:k~t~.:er lnllueuccd ;1nd
 0 152 Rccn\ cr;' ~,r Defaulted                                                             Liability                                     0 368 Asbi!;;Ws l\!rsnn;ll                                                                             ~:J X-W Trad~rnarJ..                                                                 Ctlmrpt Urg;IJHZ:I\Hlll:-.
            Student Lo;111s                                                 CJ 3<10 1\.larinc                                                              Injury Product                                                                                                                                                 ~"] ·180 Consui1!L'J Ct.:dit
            (Ex dudes Vl.!tcrans)                                           0 345 i'vlarinl.! Product                                                      Linbility                                   t-----;~==----+-:sc.Orv-C:;.I-;.-\-;1-,
                                                                                                                                                                                                                         LABOlt                                                 s""'t-:7c"·t;-;!17{""rt""·\"'---f :J -l'illl'aldc Sal l\.
 0 153 Rcc~lV(!ry 1.1f Overpa;'ment                                                         Lrability                                         PEitSO:\'.\ L PnOPEHTY I 7 !0 r::llr L.alwr Sl<iJH];ud:-.                                          -~ XCll Ill.·\ l! ~\))Jfl                                                 I  :-\)() S~Cllf!\J('S Ctl!lliiHld!\J\.!:0.
            ofV~!tcran's Bcnefil:·i                                         ::J _;so :'dotor V~.!hrck                                     CJ 370 < Hht:r Fr:n1d                                                   ,\(J                            I Xt1Z HL1..:k l.11ng 1~r~-' l                                                       l:.\ch:lllg.._·
 0 160 S10ckholdcrs' Suits                                                  0 J:):i :-.·tol~olr \\:hid!.!                                 t::l 371 !'ruth 111 L...:mltnu                                 "1 7.~0 L;rhtl!' \ !an<~l_!L'Ilh:nt     ."1 X(J3 J)l\\'l· Dl\\'\\ r<!(l)(f)l                                      } X'Ji.l Other ~1a1u1tny .\,:tJ,lJI'>
 0 !90 Other Contrnct                                                                     Pmduct Liab,!Jiy                                CJ _;so Other i'cJs~11wl                                                l~L'I:IIH1Hs                  :J H(l·l SSID l'!tll' .\\'1                                               I ~ 1 )] .\~·.n~·ullln;d .\L'ts
 0 195 Contr:1ct Product Li<1bility                                         0 .1(10 Other Personal                                                       Propl.!rty Damagl.:                            ::1 7~10 ICuh' :ty L:tbllr Act          ~~ X(o) !{SI (-10)\~~lJ                                                   I   :-l93l:n\UUlllllL'llt:d \.!:tlt!..!r:->
 0 196 Fran~hisl!                                                                         Injury                                          0 3S5 Property Danwgc                                         Cl 7) I Fa111il) :md ,\kdi~.:al                                                                                   I X1J) hL·t.:d\1!11 Pi' lnl'tiJrtliliHIIl
                                                                            0 362 Pcnwnal lnJLU-y-                                                       Product L1abdity                                         Lcav..: Act                                                                                                         .\ct
,.---=c-:-:,-::====.,----l--.,.;.'\:.;l,:;c';:;!Jc:,c::;.:ll~~~·l;.:al'!:pl;;r:;.:IC:;;I'c:;c';;.'-,r-:====:-:-:====:-1 CJ 790 Ul her LllJ~o1r L11 igat ion                                                                                                                                                               :f /')l)(J t\rbltJ:IlHlrl
L---~R.:.IC:!.A!-!1"-".:.I'.:;R~O.!.I:..'"'E-"R'-''1-''\:..'--+--"C.:;I.:.V.:;I:..:L.!I.!.U~G.!.,I:..:I.!'I.:.·s,___....,I--'I.!'I.:.H'-'S'-'0-"Nc:.:;Ec:.H:...:..I'.:.E:.!'I.!.I.!.T.!.I('-')"-N"'S'-I 0 7'! I t:mploycc 1\cl ircmcnt       l-r-:F"tc"'J"'>"E"I{-:A-:J-""'T"'A"'X""'"'Sc:t-:-:ll"''l"'·s:-.--j CJ 1-llJlJ ,.\dnuni~H;ni,·i..! Pron·thiH.'
 0 210 Lmd Condcrn!Hlliun                                          0 4-lO Other Ci\'ll Rights                                  I hthcas Corpus:                                               Income S.:!CUJ ity ;\ct                          ~"J   S70 Ta.\CS l US fJI;lintilf                                         ,\..::t-'l~cncw tlf       :\ppcallll'
 0 220        Forc~losurc                                          0 -l·l I Vtlting                                      iJ -Hi3 Alien Dctaincc                                                                                                           pr Dt.!ll!nda11l)                                              :\ttt:nt:y     D~~.:i . . run
 0 230 Rent Lease & Ejectmcnl                                      lJ 442 Employment                                     iJ 510 i\lotwns tn Vac:ttc                                                                                            "'J :-;7 J ii{S-T!urd l'aJty                                 CJ 950       (\ln~IIIU!Hllr:tJHy ll/
 0 2·10 T011s !o Land                                              0 .:.143 J·iousing1                                          Sentence                                                                                                                  ~(• l'SC 71>09                                                 S1a1e Si:!lulcs
 0 2·15 Tolt Product Liability                                              AcClHHmodations                              0 530 Gt:nNal
 0 2'!0 All 01hcr Reo I Propc11y                                   0 -l-15 Aml.!r. w/Disabilities- CJ 535 Dt:ath Penalty                                                                       JMMIGRATIO~
                                                                           Employment                 Other:                                                                    iJ '-l(i2 Naturalizt~llnn t\ppli~~ttinn
                                                                   0 -l-16 Aml..!r. w/Disabilitics- 0 5.:.10 M:llldamus & Other                                                 0 -Hi5 Other Jmmigrmion
                                                                           Other                    0 550 Civil Rights                                                                    Act tons
                                                                   0 ,148 Educntion                 0 555 Prisotl Cunditiun
                                                                                                    0 560 Cn·d Dctanr..:c-
                                                                                                             ConditLlllls ~1r
                                                                                                                                      Conlfncn1~nt

V. ORIGIN                         (1'/uce un ".\ ...         111   011e /3u.rl!llir!
0 I Onuinal                                 ))<( 2 Removed from                                                        Remanded from                                 :"1   4    Rc1nSliiiCd 01                               Tr:1nslerred !'rom                         :-J   (>     r\JuitldiStiiCI
    Procccding                                     Slate Court                                                         Appellate Court                                          Reopened                                     ;\1wthcr District                                       LitigatJt)n

                                                                         Cite lht.! U.S Civil                   St~lulc         under which you arc filing (l>o not citejuri.rdictiona/.,·tatuh's un/es.r dil•ersi(I'J
                                                                          28      usc l'i            1332                                                 .
VI. CAUSE OF ACTION Brier dcscrqJII<>n or cause
                                                                          Breach of contract and "Bad Faith" for denial of coverage under an auto policy.
VII. REQUESTED IN     0                                                           CHECK IF THIS IS A CL\SS ACTIO:\                                                                    DE.\IA:\ll S                                                                  l'IJJTJ;. YL.~ unl\ 1fclcm;1mkd                               111   C\llllj'i,u11t
     COMPLAINT:                                                                   UNDER RULE 23. F R Cv I'                                                                                                                                                       .Jl RY DI-:\1.-\.\D:                              )lO \cs               I "''
VIII. RELATED CASE(S)
                                                                               (,)'ee   11/SIJ'/fC(IOII.\).'
      IF ANY                                                                                                                                                                                                                                         DUCKLT NlJiVIBJ:R




      RloCEIPT II                                        .-\MUl'NT                                                                                                                                                     Jt:DCI'.                                                      .\1.\(j JU>liL
                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO          DIVISION

                                  Supplement to JS 44 Civil Cover Sheet
                                 Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    Cause No. 2019DCV4276
    Roxanna Coy and Nazarete Coy v. Lyndon Southern Insurance Company
    In the District Court
    El Paso County, Texas
    168th Judicial District




2. Was jury demand made in State Court?                Yes   lx              No   I
   If yes, by which party and on what date?
    Lyndon Southern Insurance Company                                                 Jan 15, 2020
   Party Name                                                                         Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    Roxanna Coy and                      Jeff D. Rago (SB #00786182)
    Nazarete Coy                         Attorney at Law
    Plaintiffs                           813 Myrtle Avenue
                                         EIPaso,Texas79901
                                         Phone:     915-533-2535
                                         Fax:       915-881-4506

    Lyndon Southern Insurance Company   Michael A. Hummert (SB #1 0272000)
    Defendant                           Ekvall & Byrne, LLP
                                        4450 Sigma Road, Suite 100
                                        Dallas, Texas 75244
                                        Phone:     972-239-0839
                                        Fax:       972-960-9517




  TXWD- Supplement to JS 44 (Rev. 10/2004)
 2. List all parties that have not been served at the time of the removal, and the reason(s) for
    non-service.


      Not Applicable




 3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
    removal from the case.


      Not Applicable




 COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
 1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
    designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
    include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
    attorney(s) of record for each party named and include the attorney's firm name, correct mailing
    address, telephone number, and fax number (including area codes).
     Not Applicable




VERIFICATION:




                                                                              Date




     LYNDON SOUTHERN INSURANCE COMPANY
    Party /Parties




TXWD- Supplement to JS 44 (Rev. 10/2004)
